884 F.2d 1399
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Raymond C. BENN, Jeffrey M. Davidson and Kenneth R. Andryszak.
No. 89-1115.
United States Court of Appeals, Federal Circuit.
Aug. 29, 1989.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge,* and ARCHER, Circuit Judge.
PER CURIAM.


1
This appeal is from the September 16, 1988 decision of the Patent & Trademark Office Board of Patent Appeals and Interferences (board), affirming the final rejection under 35 USC 103 of all the claims in appellants' patent application Serial No. 711,199 entitled "Turbine Blade Superalloy II."    We have considered appellants' arguments and reviewed the record but are not persuaded of error in the board's reasoning or decision.  Accordingly, we affirm the board's decision on the basis of its September 16, 1988 opinion.



*
 Judge Nichols sat to hear argument but, by reason of illness, did not participate further in the decision